UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4905


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAKE SMITH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cr-00060-IMK-JSK-1)


Submitted:    May 30, 2013                    Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Zelda E. Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jake Smith appeals from his conviction and 151-month

sentence       imposed          after       he    pled       guilty      pursuant         to   a    plea

agreement       to        one        count       of        aiding     and     abetting         in    the

distribution         of    cocaine          hydrochloride            within     1000      feet      of   a

protected location, in violation of 18 U.S.C. § 2 (2006); 21

U.S.C.A. §§ 840(a)(1), (b)(1)(C), 860 (West 1999 & Supp. 2012).

Smith’s sole argument on appeal is that his below-Guidelines

sentence is greater than necessary to comply with the purposes

of 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2012).                                          We reject

Smith’s argument and affirm the district court’s judgment.

               We review Smith’s sentence under a deferential abuse-

of-discretion standard.                     Gall v. United States, 552 U.S. 38, 51

(2007); United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert.    denied,       133       S.    Ct.       216       (2012).       This      review      requires

consideration             of         both        the        procedural          and       substantive

reasonableness of the sentence.                             Gall, 552 U.S. at 51; United

States    v.    Lynn,          592    F.3d       572,       575   (4th      Cir.    2010).          After

determining whether the district court correctly calculated the

advisory       Guidelines            range,      we     must      decide     whether       the      court

considered       the       §     3553(a)          factors,           analyzed       the     arguments

presented       by     the       parties,             and     sufficiently          explained        the

selected sentence.               Lynn, 592 F.3d at 575–76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

                                                       2
            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,       “tak[ing]       into       account   the     totality   of    the

circumstances[.]”         Gall, 552 U.S. at 51.                  If the sentence is

within the appropriate Guidelines range, we apply a presumption

on appeal that the sentence is reasonable.                         United States v.

Mendoza–Mendoza, 597 F.3d 212, 216-17 (4th Cir. 2010).                             Where

the district court imposes a departure or variant sentence, we

consider    “whether     the    sentencing         court   acted    reasonably     both

with respect to its decision to impose such a sentence and with

respect    to   the   extent     of   the    divergence      from    the   sentencing

range.”     United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).             The district court “has flexibility in

fashioning a sentence outside of the Guidelines range,” and need

only “‘set forth enough to satisfy the appellate court that it

has considered the parties’ arguments and has a reasoned basis’”

for its decision.        United States v. Diosdado-Star, 630 F.3d 359,

364 (4th Cir. 2011) (quoting Rita v. United States, 551 U.S.

338, 356 (2007)) (brackets omitted).

            Smith asks us to vacate his sentence and remand to the

district court for resentencing.                  According to Smith, sentencing

him   as    a    career        offender          was   “unnecessary”       given    the

circumstances of his case.             We have reviewed the record and have

considered the parties’ arguments and conclude that the district

                                             3
court    properly     exercised        its       discretion     to     reject     Smith’s

arguments in mitigation.          See United States v. Jeffery, 631 F.3d

669, 679-80 (4th Cir. 2011) (recognizing that appellate courts

must give due deference to district court’s broad discretion in

determining     weight    to    be      given       to   § 3553(a)       factors     when

choosing an appropriate sentence); United States v. Evans, 526

F.3d 155, 162 (4th Cir. 2008) (recognizing that deference to a

district court’s sentence is required because “the sentencing

judge is in a superior position to find facts and judge their

import    under     § 3553(a)     in     the       individual        case”)     (brackets

omitted).

            Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral   argument          because     the    facts    and   legal

contentions     are   adequately       presented         in   the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             4